Case 1:21-cr-20304-KMM Document 1 Entered on FLSD Docket 05/13/2021 Page 1 of KS
                                                                              4


                                                                                       May 13, 2021
                            UNITED STATES DISTRICT COURT
                            SO U TH ER N D ISTR ICT O F FL O RID A
                       21-20304-CR-MOORE/LOUIS
                           C aseN o.
                                       21U.S.C.j963
                                       21U.S.C.j853
 U N ITED STA TE S O F AM ER IC A

 VS.

 G ER M A N A LD AN A -FL O RE S,
        a/k/a EdM elonero,''

                       D efendant.
                                                     /

                                         IN DIC TM EN T

         The Grand Jury chargesthat:

         Begilming in oraroundJanuary2018,theexactdatebeing unknown totheGrand Jury,and

 continuinguntilthedateoftheretunzofthislndictm ent,inthecountriesofColom bia,Guatemala,

 H onduras,Costa Rica,M exico and elsew here,the defendant,

                                G ER M AN A LDA NA -FLO R ES,
                                       a/lt/a (dM elonero,''

  did know ingly and willfully com bine,conspire,confederate and agree w ith otherpersons know n

  and unknown to the Grand Jtlry,to distribute a controlled substance in Schedule 1I,intending,

  know ing and having reasonable cause to believe that such controlled substance w ould be

  unlawfully im ported into the United States,in violation ofTitle 2 1,United States Code,Section

  959(a);allinviolation ofTitle21,UnitedStatesCode,Section963.
         W ith respect to G ERM AN A LDA N A -FLO R ES, a/k/a ttM elonero,'' the controlled

  substance involved in the conspiracy attributable to him as a result ofhis ow n conduct,and the

  conductofotherconspirators'reasonably foreseeableto him,istive (5)kilogramsormoreofa
  Case 1:21-cr-20304-KMM Document 1 Entered on FLSD Docket 05/13/2021 Page 2 of 4




    m ixtureand substance containing a detectable amountofcocaine,in violation ofTitle21,United

    StatesCode,Sections963and960(b)(1)(B).
                                   FO R FEITUR E AL LEG A TIO NS

                   The allegationsofthis Indictm entare re-alleged and incorporated herein for the

    purposeofallegingcriminalforfeitureto theUnited StatesofAm ericaofcertainpropertyinwhich

    the defendantG ER M AN A LDA N A -FLO R ES,a/k/a dsM eloneror''has an interest.

            2.     U pon conviction of a violation of Title 21,U nited States Code,Section 963,as

    alleged in thislndictm ent,thedefendantshallforfeitto the United Statesany property constituting,

    or derived from ,any proceedsthe defendant obtained,directly orindirectly,asthe result ofsuch

    violation and any property which the defendantused,orintended to be used,in any m annerorpart,

    to com m it,orto facilitate the com m ission of,such violation.

            A llpursuantto Title 21,U nited States Code,Section 853,asm ade applicable by Title 21,

    U nited StatesCode,Section 970.

                                                         A TRUE BILL



                                                         FOREPER ON

         4 +                '
                                 VZ.
                                   '
    JU   A N TON O G ON ZA LEZ
    A CTW G U N ITED STA TES A TTO RN EY


W r W A LTER M .N OWRK IN
        e


    A SSISTAN T UN ITED STA TES A TTORN EY




                                                     2
  Case 1:21-cr-20304-KMM Document 1 Entered on FLSD Docket 05/13/2021 Page 3 of 4
                           UM TEDSTATESDISTRICT CoURT
                                            SOUTH ERN DISTRICT O F FLOR IDA

  UM TED STATESO FW           W CA                       CASE NO .
  V.
  GERMAN ALDANA-FLORES,                                  C ERTIFICATE O F TRIAL ATTOR NEY.
  a/k/a ''M efonero '
                                                         Superseding CaseInformation:
                                Defendant/
   courtDivision:tselectOne)                             Newdefendantts) I--IYes I
                                                                                 --INo
   F7-lMiami F-lKeyWest IN FTL                           Numberofnewdefendants
   F-IWPB I--IFTP                                        Totalnumberofcounts
        1. 1havecarefully consideredtheallegationsofthe indictment,thenumberofdefendants,thenumberofproG ble
           witnessesandthelegalcomplexitiesofthelndictment/lnform ationattachedhereto.
        2. lam awarethattheinform ation supplied on thisstatementwillberelied upon by theJudgesofthisCourtin
           settingtheircalendarsand scheduling crim inaltrialsunderthemandateofthe Speedy TrialAct,
           Title28 U.S.C.Section 3161.
        3.Interpreter:(YesorNo)Yes
          Listlanguageand/ordialect Spanish
        4.Thiscasewilltake 5 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
             (Checkonlyone)                            (Checkonlyone)
         I     0to5days                Iz                  Pet'
                                                              ty                 (71
         11    6to10days               E71                 Minor                 E71
         III   11to20days              E7l                 Misdemeanor           (71
         IV    21to60days              g71                 Felony                Eq
                                                                                  z
         V     61daysandover           (71
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           lfyes:Judge                                   CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           lfyes:M agistrateCase No.
           Related miscellaneousnum bers:
           Defendahtts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom amatterpending in theCentralRegionoftheU.S.Attorney'sOftice priorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) N0
        8. Doesthiscase originatefrom amatterpending in theNorthern Region oftheU.S.Attorney'sOffice priorto
           August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
           Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                                             #

                                                                G rwALTERM.NORKIN
                                                                     AssistantUnited States Attorney
                                                                     CourtID No.      A5502189
*penaltySheetts)attachi                                                                                REV 3/19/2l
Case 1:21-cr-20304-KMM Document 1 Entered on FLSD Docket 05/13/2021 Page 4 of 4




                            UN ITED STATES DISTR ICT C OU RT
                            SO UTH ERN D ISTR ICT O F FLO RIDA

                                         PEN ALTY SH EET
   Defendant'sNam e; GERM AN ALDA NA -FLOM S,a/k/a ''M elonero''

   case No:


   Count#: 1
    Conspiracytodistributefive(5)kilogramsofcocaineknowingitwouldbeimportedintotheUnitedStates

   Title 21,U nited States Code,Section 963

    *M ax.Penalty: Life lm prisonm ent




    *Refers only to possible term ofincarceration doesnotinclude possible fines,restitution,
                                                 ,
             specialassessm ents,parole term s,or forfeituresthatm ay beapplicable.
